UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1018


JULIO CESAR ROSALES-BELTRAN,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: November 22, 2019                                 Decided: December 6, 2019


Before DIAZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Luis C. Diaz, LAW OFFICES OF LUIS C. DIAZ, LLC, Silver Spring, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, John S. Hogan, Assistant Director,
Ashley Martin, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio Cesar Rosales-Beltran, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“Board”) order dismissing his appeal from the

immigration judge’s decision denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture. Because Rosales-Beltran only raises

issues that were not raised on appeal to the Board, we dismiss the petition for review.

       “[A]rguments that a petitioner did not raise in the [Board] proceedings have not

been exhausted and [we] lack[] jurisdiction to consider them.” Cabrera v. Barr, 930 F.3d

627, 631 (4th Cir. 2019); see also 8 U.S.C. § 1252(d)(1) (2012) (stating that we “may

review a final order of removal only if . . . the alien has exhausted all administrative

remedies available to the alien as of right”). “Only after the [Board] has rendered a decision

on an argument or claim is that argument or claim said to have been exhausted.” Cabrera,

930 F.3d at 631. “In sum, we have consistently held that . . . when a petition contains an

argument that has never been presented to the [Board] for consideration, we lack

jurisdiction to consider it even if other arguments in the petition have been exhausted.” Id.

       Rosales-Beltran argues that he is not required to fulfill the requirements for

demonstrating ineffective assistance of counsel under In re Lozada, 19 I. & N. Dec. 637

(B.I.A. 1988), if his case is on appeal to the Board and not on a motion to reopen. He

further argues that the IJ erred by not clarifying his particular social group, citing In re W-

Y-C- & H-O-B-, 27 I. & N. Dec. 189 (B.I.A. 2018) (holding IJ must ensure that particular

social group asserted by alien is included in the IJ’s decision and IJ should seek clarification



                                               2
if particular social group is not clear). Neither of these issues were presented on appeal to

the Board.

       Accordingly, because we lack jurisdiction to consider Rosales-Beltran’s arguments,

we dismiss the petition for review. We deny as moot the Attorney General’s motion for

summary disposition.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                   PETITION DISMISSED




                                             3